Case 8:20-cv-00816-CEH-AAS Document 29 Filed 08/25/20 Page 1 of 2 PageID 313




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


CORONACIDE, LLC,                                      CASE NO.: 8:20-cv-00816-CEH-AAS

               Plaintiff,

       v.

WELLNESS MATRIX GROUP, INC.,
and GEORGE TODT,

            Defendants.
__________________________________/

   NOTICE OF COMPLIANCE BY WELLNESS MATRIX GROUP, INC.’S COUNSEL

       PLEASE TAKE NOTICE THAT pursuant to this Honorable Court’s August 25, 2020

Order on Defendant Counsel’s Second Motion to Withdraw, former counsel for WELLNESS

MATRIX GROUP, INC. (“Defendant”), The Law Office of Andrew S. Kanter, PLLC (“Law

Office”), hereby submits this Notice of Compliance that Law Office has duly informed Defendant of

the outcome of this hearing via legal counsel retained in California, William H. Dailey, and provided

documentation of this Honorable Court’s ruling.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 25, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to the following: Richard E. Fee, Esq. and Kathleen M. Wade, Esq., FEE & JEFFRIES, P.A., 1227

N. Franklin Street, Tampa, FL 33602; rfee@feejeffries.com; kwade@feejeffries.com;

bmayer@feejeffries.com; Anton Hopen, Esq., SMITH & HOPEN, P.A., 180 Pine Avenue North,

Oldsmar, FL 34677; ah@smithhopen.com; intake@smithhopen.com.
Case 8:20-cv-00816-CEH-AAS Document 29 Filed 08/25/20 Page 2 of 2 PageID 314




       I FURTHER CERTIFY that I mailed the foregoing document and the notice of electronic

filing by U.S. Mail to the following non-CM/ECF participants: None.

                                           /s/ANDREW S. KANTER, ESQ.
                                           ANDREW S. KANTER, ESQ.
                                           Florida Bar No.: 0037584
                                           akanter@akanterlaw.com
                                           LAW OFFICE of ANDREW S. KANTER, PLLC
                                           P.O. BOX 173378
                                           Tampa, FL 33672
                                           (813) 527-0768 TELEPHONE
                                           LOCAL COUNSEL for Defendant, WMGR




                                         Page 2 of 2
